 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

  Exhibit 10.29

DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT

THIS DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT (this “Agreement”) is made and
entered into as of the latest dated signature on the signature page hereto (the
“Effective Date”), and is by and between Watson Laboratories, Inc., a Nevada
corporation (“Actavis”), on the one hand, and Merrimack Pharmaceuticals, Inc., a
Delaware corporation (“Merrimack”), on the other hand. Actavis and Merrimack
shall each sometimes be referred to herein as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Actavis is engaged in the development, manufacture, promotion, sale and
distribution of pharmaceutical products throughout the world;

WHEREAS, Merrimack is engaged in the research, development and manufacture of
pharmaceutical products; and

WHEREAS, the Parties wish to collaborate on the use of the bulk Doxorubicin
Hydrochloride (HCl) liposome injection product that Merrimack has developed to
develop finished dosage form(s) of Doxorubicin HCl liposome injection that
Actavis would register and commercialize.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties to this Agreement agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the following meanings.

“Actavis Services” means those services set forth in the Development Plan to be
performed exclusively by Actavis.

“Additional Costs” means the FTE Costs and Out-of-Pocket Expenses incurred by
Merrimack in performing additional development related work requested by
Actavis, in writing, that is not reflected in the Responsibility Matrix as being
a Merrimack responsibility (i.e., those reflected as a Merrimack responsibility
with an “X”), including but not limited to any FTE Costs and Out-of-Pocket
Expenses relating to the Delegated Activities. Prior to undertaking any such
additional activities for which such FTE Costs and Out-of-Pocket Expenses will
exceed [**] U.S. Dollars ($[**]), Merrimack shall provide Actavis with a
non-binding estimate of the FTE Costs and Out-of-Pocket Expenses it anticipates
will be incurred in performing such activities.

“Additional Development Program” means a development program generally described
in Section 2.3; as such program may be agreed to by the Parties, in writing,
pursuant to Section 2.3.



--------------------------------------------------------------------------------

“Additional Products” means the additional products to be developed by Merrimack
pursuant to the provisions of Section 2.3.

“Affiliate” of a Party means (i) any Person (as defined below) which directly or
indirectly owns, is owned by, or is under common ownership with such Party to
the extent of more than fifty percent (50%) of the equity (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) having the power to elect the directors of such
entity and (ii) any Person actually controlled by, controlling or under common
control with such Party. Notwithstanding the foregoing, for purposes of this
Agreement, a Wholesaler Affiliate shall not constitute an Affiliate of Actavis.

“ANDA” means an Abbreviated New Drug Application filed with the FDA and/or a
comparable application for marketing approval filed with any other Regulatory
Authority with respect to the Product.

“API” means the active pharmaceutical ingredient(s) in Bulk Product.

“Applicable Laws” means all applicable laws, rules, regulations and guidelines
that may apply to the development, marketing or sale of a Product or the
performance of either Party’s obligations under this Agreement including laws,
regulations and guidelines governing the import, export, development, marketing,
distribution and sale of Product, to the extent applicable and relevant, and
including all current Good Manufacturing Practices or guidelines promulgated by
the FDA or other competent authorities and including trade association
guidelines, where applicable, as well as U.S. export control laws and the U.S.
Foreign Corrupt Practices Act.

“Bulk Product” means, with respect to the initial Product, the bulk form of
Doxorubicin HCl liposome injection product developed by Merrimack, manufactured
and packed to meet certain specifications that have been agreed upon by the
Parties, for further processing into Finished Product that can be sold in the
Territory, and, with respect to each Additional Product, such bulk drug product
developed by Merrimack for processing into the finished form of the applicable
Additional Product.

“Calendar Quarter” means each consecutive three (3) month period beginning on
January 1, April 1, July 1 or October 1 of any given year.

“CMO” means the contract manufacturer engaged by Actavis, with the prior consent
of Merrimack, which shall not be unreasonably withheld, to manufacture the
Finished Product or any Additional Product in the event Actavis determines that
neither it nor any of its Affiliates should manufacture such Finished Product or
Additional Product.

“Commercially Reasonable Efforts” means, with respect to a Party, such efforts
and resources which are no less than those efforts and resources typically used
by such Party in connection with its own products having comparable commercial
potential, taking into consideration such product’s stage of development and
life cycle, medical/scientific viability, technical and regulatory profile,
intellectual property protection, competitiveness in the marketplace,
profitability and other relevant factors, and, in any case, which are no less
than reasonable efforts.

 

2



--------------------------------------------------------------------------------

“Commercial Supply” has the meaning set forth in Section 4.1.

“Commercial Supply Price” means the standard cost for the manufacture and bulk
packaging of the Bulk Product, as determined and adjusted pursuant to the
provisions of Section 4.2.

“Competing Product” means any pharmaceutical product that is bioequivalent to
and substitutable for the Finished Product or any Additional Product.

“Competitive Infringement” has the meaning set forth in Section 7.3.

“Confidential Information” means, with respect to a Party, all information of
any kind whatsoever (including without limitation data, compilations, formulae,
models, patent disclosures, procedures, processes, projections, protocols,
results of experimentation and testing, specifications, strategies, techniques
and all non-public intellectual property rights, as hereinafter defined), and
all tangible and intangible embodiments thereof of any kind whatsoever
(including without limitation apparatus, compositions, documents, drawings,
machinery, patent applications, records and reports), which is disclosed by such
Party to the other Party regardless of whether same is marked, identified as or
otherwise acknowledged to be confidential at the time of disclosure to the other
Party. All information shall be deemed confidential unless agreed otherwise.
Notwithstanding the foregoing, Confidential Information of a Party shall not
include information which the other Party can establish by written documentation
or similar evidence (a) to have been publicly known prior to disclosure of such
information by the disclosing Party to the other Party, (b) to have become
publicly known, without breach of this Agreement or violation of Applicable Laws
on the part of the other Party, subsequent to disclosure of such information by
the disclosing Party to the other Party, (c) to have been received by the other
Party at any time from a source, other than the disclosing Party, rightfully
having possession of and the right to disclose such information, (d) to have
been otherwise known by the other Party under no obligation of confidentiality
prior to disclosure of such information by the disclosing Party to the other
Party, or (e) to have been independently developed by employees or agents of the
other Party without the use of or reliance upon such information disclosed by
the disclosing Party to the other Party.

“Cost of Goods” means, as to Product, the direct and identifiable internal and
external costs of manufacturing, packaging and shipping such Product, consisting
of the following: (i) with regard to a Party’s or its Affiliates’ internal costs
and charges, Cost of Goods shall include the direct costs and charges, including
API and other materials, manufacturing plant overhead charges reasonably
allocable to the Product, quality oversight (including stability and annual
product reviews) and (starting in the first year of the commercialization of the
Finished Product) GDUFA or similar manufacturing facility fees, in each case
related to such manufacture, packaging and shipment, and shall exclude (A) costs
and charges related to or occasioned by unused manufacturing capacity; (B) the
manufacture of other products at such Party’s facilities; (C) amortization of
property, plant or equipment not specifically related to manufacturing of
Product; and (D) any allocation of general corporate overhead; and (ii) with
regard to a Party’s or its Affiliates’ external costs and charges, Cost of Goods
shall include the commercially reasonable invoiced costs and charges of
suppliers of goods and services directly related to the manufacture, packaging
and shipment of Product, quality oversight (including stability and

 

3



--------------------------------------------------------------------------------

annual product reviews) and (starting in the first year of the commercialization
of the Finished Product) GDUFA or similar manufacturing facility fees, as well
as the costs of API and other materials directly sourced by a Party, in each
case related to such manufacture, packaging and shipment. A Party’s Cost of
Goods shall be determined on an accrual basis in accordance with U.S. generally
accepted accounting principles, applied on a basis consistent with such Party’s
annual audited financial statements. For the avoidance of doubt, shipping costs
included in the Cost of Goods definition include costs relating to the shipment
of the API, the Bulk Product and the Finished Product to their intended
destinations, but do not include the cost of shipping the Finished Product from
the Actavis distribution center to the intended customers. Those costs are
included in the Sales Allowance.

“Delegated Activities” means any activities that Merrimack agrees to perform at
the request of Actavis either directly or through a Third Party reasonably
acceptable to Actavis, including without limitation any stability studies on the
Finished Product and any fill/finish activities; provided, however, that
Delegated Activities shall not include any activities that are performed by
Merrimack in an “Assist” capacity as reflected in the Responsibility Matrix.

“Development Activities” means those activities set forth in the Development
Plan to be performed by the Party identified in the Development Plan.

“Development Plan” means the plan attached hereto as Exhibit A, including the
Responsibility Matrix attached thereto, as modified by the Parties from time to
time upon mutual agreement, in writing.

“Development Technology” shall mean all proprietary rights developed or acquired
by Merrimack or Actavis which directly relate to the design, development,
manufacture or analysis of the Finished Product, including but not limited to:

(i) patent applications, any corresponding foreign patent applications that may
claim priority date of the patent applications referred to above or that relate
to substantially the same subject matter of the patents referred to above, and
patents that may have been granted on any of the above, including reissue
patents, reexamined patents and patent extensions based on those applications;

(ii) trade secrets, inventions, data, processes, techniques, procedures,
compositions, devices, methods, formulas, protocols and information, whether or
not patentable, including without limitation all chemical, biochemical and
scientific research information;

(iii) copyrightable works, copyrights and applications, registrations and
renewals in connection therewith; and

(iv) copies or tangible embodiments of any one or more of the foregoing.

Notwithstanding the foregoing, Development Technology shall exclude all
proprietary rights developed or acquired by Merrimack which directly relate to
the design, development, manufacture or analysis of Bulk Product.

 

4



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration or successor agency
thereto.

“Finished Product” shall mean the finished dosage form of Doxorubicin HCl
liposome injection, which uses the Bulk Product and incorporates the Licensed
Technology.

“Force Majeure” has the meaning set forth in Section 12.5.

“FTE” means the equivalent of a full-time Merrimack employee’s annual work time
dedicated to performing the activities specified in this Agreement, pro-rated
based upon a total of [**] hours per year of work.

“FTE Cost” shall mean, for any period and FTEs within a specified category of
FTEs, the product of the number of FTEs in such category dedicated to the
activities specified in this Agreement and the FTE Rate applicable to such
category.

“FTE Rate” shall mean, as to a category of FTE, the rate (in U.S. Dollars) per
FTE specified in Exhibit B. Effective on January 1, 2015 and on January 1 of
each subsequent calendar year, the FTE rates set forth on Exhibit B shall be
increased for the calendar year then commencing by the percentage increase in
the Consumer Price Index (“CPI”) over the then most recently completed calendar
year. As used in this definition, Consumer Price Index or CPI means the Consumer
Price Index—Urban Wage Earners and Clerical Workers, U.S. City Average, All
Items, 1982-84 = 100, published by the United States Department of Labor, Bureau
of Labor Statistics (or its successor equivalent index).

“Know-How” means any information that is confidential and proprietary, including
ideas, concepts, discoveries, inventions, developments, improvements, know-how,
trade secrets, designs, devices, equipment, process conditions, algorithms,
notation systems, works of authorship, computer programs, technology, formulas,
techniques, methods, procedures, protocols, data, documentation, reports,
specifications, formulations, copyrights, conclusions, skill, experience, test
data and results (including pharmacological, toxicological, manufacturing, and
clinical test data and results), analytical and quality control data, results or
descriptions, in each case whether patentable or otherwise.

“Licensed Technology” means all tangible or intangible Know-How, trade secrets,
inventions (whether or not patentable), data, documentation, formulae,
techniques, designs, processes, physical, chemical or biological materials, and
other information and data, that relates to the Bulk Product, that (a) is owned,
controlled or used by Merrimack and (b) is related to or used in connection with
the Development Activities. For the avoidance of doubt, Merrimack shall maintain
all rights in and to the Licensed Technology and any improvements to the
Licensed Technology.

“Medis” means Medis Pharma ehf, and other Actavis Affiliates whose primary
business is the out-licensing of pharmaceutical products.

“Milestone Payments” has the meaning set forth in Exhibit C.

 

5



--------------------------------------------------------------------------------

“Net Profit” means the Net Sales of the Product less (i) the Cost of Goods for
such Product, (ii) the applicable Sales Allowance, and (iii) any Other Costs
incurred by Actavis in connection with the sale of the Product. Net Profit shall
also include amounts specified for inclusion in Net Profit pursuant to Sections
7.1 and 7.3(a). For the avoidance of doubt, the costs deducted in clauses (i),
(ii) and (iii) above shall not be double-counted (e.g., the same costs of
Unsaleable Product shall not be deducted both as Cost of Goods and as Other
Costs).

“Net Sales” means the gross amount invoiced by Actavis or its Affiliates or
sublicensees, on all sales of Product (excluding any sales among Actavis and its
Affiliates), less the following items (whether or not separately stated on such
invoice):

(i) any and all promotional allowances, rebates, government mandated rebates
(i.e., Medicaid, etc.), charge backs, quantity and cash discounts, and other
usual and customary discounts to customers,

(ii) amounts repaid or credited by reason of rejections, returns or recalls of
goods,

(iii) retroactive price reductions and shelf stock adjustments,

(iv) any sales, excise, turnover, inventory, value-added, and similar taxes and
duties assessed on applicable sales,

(v) allowances for doubtful accounts accrued in the ordinary course of business,
with appropriate period-to-period adjustments to such allowances based on
amounts that are ultimately collected, and

(vi) transportation charges (including insurance costs) and handling charges.

Components of Net Sales shall be determined using the accrual method of
accounting in accordance with U.S. generally accepted accounting principles.

In the event Actavis or any of its Affiliates or sublicensees transfers Product
for consideration, in whole or in part, other than cash, the gross sales price
for such Product shall be deemed to be the standard invoice price then being
invoiced by Actavis in arm’s length transactions with similar customers. In no
event shall a sale be deemed to occur in the case of transfers of professional
samples, product donations, or other samples or clinical research supplies or
similar transfers.

Notwithstanding the foregoing, for any sales by Actavis, its Affiliates or its
sublicensees to a Wholesaler Affiliate, Net Sales shall be deemed to be the
average selling price by Actavis to arm’s length Third Parties for Product
during the fiscal quarter in which the sale to the Wholesaler Affiliate took
place.

Actavis shall not, as a general business practice, “bundle” or otherwise sell
the Product together with any other product. However, if Actavis reasonably
determines that a form of bundling is necessary for the maintenance of a
customer (and, consequently, is necessary to generate Net Sales from such
customer) or will result in an increase in Net Sales of Product in

 

6



--------------------------------------------------------------------------------

the Territory (after giving effect to this paragraph), the reduction in price or
deduction therefrom will be allocated as actually credited unless the Product
receives a higher than pro rata share of any reduction or deduction that the
bundled set of products receives. In such case, the reduction or deduction
therefrom shall be allocated to the Product on a no greater than a pro rata
basis based on the sales value (i.e., the unit average selling price multiplied
by the number of units) of the Product relative to the sales value contributed
by the other products in the bundle with respect to such sale.

“On Time Delivery” means the Product is delivered no more than [**] days earlier
and no later than the agreed upon delivery date for the purchase order.

“Other Costs” means settlements and damage awards payable to Third Parties,
recall costs, the cost of Unsaleable Product, costs incurred in connection with
Third Party patent infringement claims, product liability claims and amounts
payable to customers as a result of Actavis’ inability to timely supply Product,
in each case with respect to the sale of Products by Actavis, its Affiliates or
sublicensees, excluding (i) amounts that are payable or reimbursable by a Party
pursuant to this Agreement, (ii) amounts that are payable or reimbursable by a
Third Party, such as a CMO or an insurance carrier, and (iii) amounts payable to
customers that are primarily attributable to Actavis’ failure to manufacture,
package, ship and timely supply the Finished Product for reasons unrelated to
(A) the unavailability of Bulk Product, (B) manufacturing, packaging or shipping
problems outside the reasonable control of Actavis, or (C) Force Majeure.

“Other Product” means other products that Merrimack currently is developing and
manufacturing or may in the future develop and manufacture, and may in the
future commercialize, that are not Competing Products, but may contain a Product
as a component. Unless otherwise agreed by the Parties, in writing, these
non-Competing Products shall not constitute Products, Bulk Product, Finished
Product or Additional Products under this Agreement, and nothing in this
Agreement shall limit or restrict Merrimack in its development, manufacture and
commercialization of these products.

“Out-of-Pocket Expenses” means any fees, costs or other expenses paid by a
Party, as applicable, to Third Parties.

“Person” means an individual, corporation, partnership, limited liability
company, firm, association, joint venture, estate, trust, governmental or
administrative body or agency, or other entity.

“Product(s)” means the Bulk Product, the Finished Product and/or Additional
Products, as applicable.

“Quality Agreement” has the meaning set forth in Section 4.6.

“Regulatory Approvals” shall mean any approvals, product, and/or establishment
licenses, registrations or authorizations, including without limitation
approvals under ANDAs, of any foreign, federal (including the FDA), state or
local regulatory agency, department, bureau or other governmental entity, which
are necessary for the commercial manufacture, use, storage, importation,
transport, promotion, pricing or sale of the Product.

 

7



--------------------------------------------------------------------------------

“Regulatory Authority” means the FDA and any other governmental or other
authority responsible for issuing a Regulatory Approval in the Territory.

“Regulatory Dossier” means all files regarding the Regulatory Approvals,
including but not limited to correspondence, records, applications (including
without limitation ANDAs), supplements, annual reports, adverse event reports,
clinical studies and pre-clinical studies to the extent related to the Product.

“Responsibility Matrix” means the chart in Exhibit A reflecting each Party’s
development responsibilities.

“Sales Allowance” means, for any period, (i) [**] percent ([**]%) of Net Sales
in the United States, and (ii) a percentage amount ranging from [**]%) of Net
Sales, as determined by the Steering Committee, for the marketing and sale of
the Product in each country outside of the United States.

“Steering Committee” has the meaning set forth in Section 2.8.

“Supply Deficiency” has the meaning set forth in Section 4.3.

“Term” has the meaning set forth in Section 10.1.

“Territory” means the entirety of the world.

“Third Party” means any Person that is not a Party or an Affiliate of a Party.

“Unsaleable Product” means (i) Bulk Product that Actavis is unable to convert
into saleable Finished Product, (ii) Finished Product that Actavis is unable to
sell to its customers, whether as a result of short dating, damage or otherwise,
and/or (iii) materials, including packaging or labeling, that Actavis is unable
to use in connection with saleable Finished Product, return to the applicable
vendor or otherwise use in its business.

“Warranties” has the meaning set forth in Section 4.7.

“Wholesaler Affiliate” shall mean a subsidiary or affiliate of Actavis whose
primary business is wholesale distribution of pharmaceutical products (including
without limitation Anda, Inc.).

ARTICLE 2

PRODUCT DEVELOPMENT

2.1 Development. The Parties hereby agree to use Commercially Reasonable Efforts
to co-develop the Product in accordance with the Development Plan. Without
limiting the foregoing, (i) each Party shall be responsible for performing their
respective Development Activities, (ii) each Party shall keep the other Party
fully informed of the status and progress being made towards completion of their
respective activities under the Development Plan, and (iii) each Party shall be
entitled to inspect the other Party’s work in progress and any documents

 

8



--------------------------------------------------------------------------------

relating thereto (including at the other Party’s facilities, during normal
business hours and upon reasonable notice). The Parties shall maintain records
in sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes and shall properly reflect all work done and results
achieved in the performance of its obligations under the Development Plan.

2.2 Development Expenses; Milestone Payments. All expenses and costs related to
the Development Activities to be performed by Merrimack shall be at Merrimack’s
expense. Notwithstanding the foregoing, Actavis shall (i) be solely responsible
for all regulatory fees relating to the filing and maintenance of the Regulatory
Dossier, (ii) pay or reimburse Merrimack (no more often than [**]) for up to
[**] U.S. Dollars ($[**]) of costs incurred in connection with the Development
Activities from the Effective Date through the date the [**], (iii) make all
applicable Milestone Payments, which shall become payable based upon achievement
of the corresponding milestones by Merrimack, Actavis or Affiliates or
sublicensees of Actavis (as applicable), to Merrimack, and (iv) pay for all
Additional Costs, in each case following presentation by Merrimack of an invoice
and reasonable related back-up documentation substantiating the invoiced amount.
Billings pursuant to this section shall be payable within [**] days after the
date of invoice.

2.3 Additional Development Program.

(a) To further the collaboration between the Parties, Actavis agrees to fund
Merrimack’s development of Additional Products that would be owned and
commercialized by Actavis. The Parties anticipate that they will agree upon the
identity of such Additional Products and the related development objectives
within [**] days after the Effective Date.

(b) Subject to the Parties’ reaching agreement on the identity of the Additional
Products and related development objectives that will be pursued in accordance
with Section 2.3(a), beginning [**] days after the Effective Date, Actavis shall
(i) commence making [**] payments of [**] U.S. Dollars ($[**]) each towards the
development of the Additional Products, (ii) be responsible for biostudy,
clinical and regulatory costs relating to the Additional Products, (iii) make an
additional [**] U.S. Dollars ($[**]) milestone payment to Merrimack for each
Additional Product that [**], and (iv) on a [**] basis, pay Merrimack [**]
percent ([**]%) of the Net Profit derived from the sale of each Additional
Product that utilizes the Licensed Technology or otherwise received marketing
approval based on development work performed in whole or in part by Merrimack
(collectively the “Additional Development Program”). The specifics of the
Additional Development Program for each Additional Product shall be documented
in either a separate agreement between the Parties or in an amendment to this
Agreement. For the avoidance of doubt, only one milestone payment will be made
pursuant to clause (iii) above with respect to any Additional Product.

(c) Merrimack shall also have the option of itself funding a portion of the
development costs relating to any Additional Product in the Additional
Development Program (retroactive to the initiation of the applicable program),
in which case the Parties shall negotiate in good faith their respective funding
obligations, milestone payments (if any) and their respective share of the Net
Profit to be derived from the related product under the Additional Development
Program. Merrimack shall exercise this option with respect to each Additional
Product no later than [**] and, unless otherwise agreed by the Parties in
writing, all such negotiations shall have been concluded, documented and signed
prior to [**].

 

9



--------------------------------------------------------------------------------

(d) Following the initial two (2) year Additional Development Program period,
the Parties may by mutual agreement extend the Additional Development Program
for an additional two (2) year period, in which event they will agree on a
budget for the Additional Development Program and, if applicable, the Additional
Products to be developed, during such extension period.

(e) Without regard as to whether the Additional Development Program period is
extended, upon request by Actavis, Merrimack shall continue to provide
reasonable technical assistance to Actavis with respect to any Additional
Products that were developed during the initial Additional Development Program
period that may be reasonably required in order for Actavis to (i) submit the
Regulatory Dossier for the Additional Product in the Territory and to respond to
questions and comments made by any Regulatory Authority with respect thereto,
and (ii) validate the commercial process for the finished Additional Product
(which, unless otherwise agreed by the Parties, shall be manufactured using Bulk
Product supplied by Merrimack in accordance with the terms of Article 4),
whether directly or through a CMO, including making Merrimack personnel (and/or
contractors) who are knowledgeable regarding the processes reasonably available
to Actavis and/or the CMO. Merrimack’s obligation under the foregoing clause
(ii) of this Section 2.3(e) shall continue until the CMO successfully
manufactures a commercial batch of each Additional Product in finished form.
Actavis shall pay Merrimack’s FTE Costs and Out-of-Pocket Expenses in connection
with the performance of its obligations under this Section 2.3(e) and for the
Cost of Goods of any Bulk Product supplied by Merrimack.

2.4 Project Management. Each Party shall appoint one or more contact persons at
their respective offices to serve as project manager and be the recipient of
communications pursuant to this Agreement, and to manage all aspects of the
collaboration, including development and regulatory status and timelines, launch
preparations, purchase orders, deliveries, and means to reduce costs and
increase efficiencies of both parties. If requested by either Party, the Parties
will establish appropriately staffed project management teams that will meet at
least monthly for these purposes. Merrimack shall be responsible for managing
meetings and taking meeting minutes to document the progress of the development
project. Actavis shall be responsible for managing meetings and taking meeting
minutes to document the progress of matters relating to launch preparations,
purchase orders, deliveries, and means to reduce costs and increase efficiencies
of both parties. Merrimack’s FTE Costs and Out-of-Pocket Expenses of performing
project management for (i) Development Activities shall be reimbursed as and to
the extent set forth under Section 2.2(ii), (ii) activities relating to
Merrimack’s supply of Bulk Product shall be included in the Commercial Supply
Price, and (iii) activities for which Actavis is required to pay Merrimack
Additional Costs hereunder shall be included in such Additional Costs.

2.5 Facility Qualification; CMO. Merrimack shall, at its expense, take all
actions to qualify (and thereafter to maintain qualification of) the facility at
which Merrimack will manufacture the Bulk Product, as required under Applicable
Laws, to enable Actavis to file and prosecute Regulatory Filings and obtain and
maintain Regulatory Approval for the use of the Bulk Product. Actavis shall take
all actions to secure and qualify (and thereafter to maintain

 

10



--------------------------------------------------------------------------------

qualification of) a facility at which it or a CMO will manufacture the Finished
Product, as required under Applicable Laws, so that it may file and prosecute
Regulatory Filings and obtain and maintain Regulatory Approval for the Finished
Product.

2.6 Competitive Activities. During the Term, without the consent of the other
Party, neither Party nor any of its Affiliates shall sell, offer for sale,
distribute or otherwise make available (nor contract with a Third Party to do
any of the foregoing) the Bulk Product, the Finished Product or any Competing
Product with respect thereto to any Third Party. Notwithstanding the foregoing,
this Section 2.6 shall not apply to (i) the sale of a Competing Product by
either a Wholesaler Affiliate or Medis or (ii) the use or sale of the Bulk
Product in connection with an Other Product.

2.7 No Disclosure of Proprietary Third Party Information. Neither Party shall
disclose, nor shall either Party be obliged to disclose, to the other Party, any
of its inventions, trade secrets, or any inventions, trade secrets or other
information of any Third Parties that such Party does not have the right to
disclose and that such other Party is not free to use without liability.

2.8 Steering Committee. The Parties shall establish a steering committee which
will be responsible for overseeing the Development Plan, including without
limitation (i) the monitoring of progress against the Development Plan, (ii) the
oversight of any clinical studies to be performed pursuant to the Development
Plan, (iii) the review and approval of amendments to the Development Plan, and
(iv) regulatory developments relating to any Product (“Steering Committee”). The
Steering Committee will be comprised of two (2) representatives from Actavis and
two (2) representatives from Merrimack. Each Party will have the right to
replace any of its representatives by written notice to the other Party. Neither
Party may designate a non-employee to be a representative. The Steering
Committee will make decisions by unanimous consent with each Party having one
vote. In making decisions, the Steering Committee will consider the interests of
both Parties and will act in good faith in the interest of the Development Plan
and the Product. In the event the Parties fail to agree upon any matter before
the Steering Committee, such matter would be escalated to Actavis’ President of
Global Generics (or his designee) and Merrimack’s President, Merrimack
Healthcare Solutions (or his designee) for resolution by mutual agreement;
provided that, if such matter is an intellectual property matter related to
whether the Finished Product or the process by which it is to be made would
infringe the rights of a Third Party or a regulatory matter related to the
Finished Product or any Additional Product (excluding the Bulk Product contained
therein) and such officers are not able to resolve the matter within [**] days
after such escalation, Actavis shall have final decision making authority with
respect to such matter; provided such determination does not adversely affect
Merrimack’s manufacture of the Bulk Product; and provided further that neither
the Steering Committee nor such officers shall have the right to amend this
Agreement or modify the Parties’ rights and obligations hereunder. The Steering
Committee will meet every [**] months, or more or less frequently as reasonably
agreed by the Parties. Meetings will occur in person, via teleconference or
videoconference, or otherwise, as reasonably agreed by the Parties. An Actavis
representative will act as the chairperson of the Steering Committee and will be
responsible for taking minutes of each meeting. Such minutes will be circulated
to the entire committee within [**] business days after each committee meeting,
and comments, if any, will be promptly provided. If the committee members cannot
agree on the minutes, the chairperson will have authority to finalize the
minutes and the other committee members will have the right to note their
specific objections, which will be included in the minutes.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

REGULATORY APPROVAL

3.1 Regulatory Dossiers. Actavis shall prepare, at its sole cost and expense,
the ANDA and any other Regulatory Dossiers required to be made in connection
with obtaining and maintaining Regulatory Approval of the Finished Product and
any Additional Product in any country in the Territory. Actavis shall use
Commercially Reasonable Efforts to file the ANDA for the Finished Product as
soon as reasonably practicable, subject to Merrimack’s timely performance of the
Development Activities assigned to it under the Development Plan. Actavis shall
use Commercially Reasonable Efforts to obtain Regulatory Approval for each
Product in the United States and the European Union. The ANDA and all other
Regulatory Approvals for the Finished Product and any Additional Product shall
be filed in the name of and be owned exclusively by Actavis or its Affiliates.
Actavis shall provide Merrimack and the Steering Committee with periodic updates
as to the status of the regulatory submissions which it files.

3.2 Records. Each Party shall maintain records in sufficient detail and in good
scientific manner appropriate for patent filing and prosecution and regulatory
purposes and shall properly reflect all work done and results achieved in the
performance of the Development Activities (including all data in the form
required to be maintained under any applicable governmental regulations). Such
records shall include all Regulatory Dossiers, books, records, reports, research
notes, charts, graphs, comments, computations, analyses, recordings,
photographs, computer programs and documentation thereof, computer information
storage means, samples of materials and other graphic or written data generated
in connection with the research and development activities. During the term of
this Agreement, Actavis and its Affiliates shall have the exclusive right to
reference any and all data owned by Merrimack or its Affiliates submitted in
support of the Regulatory Filings, including any Merrimack Know-How directly
related to the Bulk Product for use in Finished Product or any Additional
Product, without limiting Merrimack’s rights to use and reference and to grant
Third Parties access and rights of reference thereto for Other Products.
Provided the submission is sufficient to satisfy all regulatory requirements,
the availability in whole or in part to the closed part of the drug master file
for the Bulk Product is to be subject to the reasonable discretion of Merrimack.

3.3 Compliance. Each Party shall provide the other Party with all information
necessary for the other Party to comply with any applicable reporting
requirements. Each Party shall promptly notify the other Party of any comments,
responses or notices received from, or inspections by, any Regulatory Authority,
which relate to or may impact any Product, and shall promptly inform the other
Party of any responses to such comments, responses, notices or inspections and
the resolution of any issue raised by such Regulatory Authority.

3.4 GDUFA Fees. Recognizing that GDUFA manufacturing facility fees are payable
upon the filing of the ANDA with the FDA, and each year thereafter, the Parties
agree to share the cost of the GDUFA manufacturing facility fees, such the
Actavis bears [**] percent ([**]%) of such fees and Merrimack bears [**] percent
([**]%) of such fees, until the year in which the

 

12



--------------------------------------------------------------------------------

Product is first commercialized. The Party incurring such fees shall invoice the
other Party for the other Party’s share of that cost, and the other Party shall
pay such invoices within [**] days after its receipt of that invoice.

ARTICLE 4

BULK PRODUCT SUPPLY

4.1 Supply. Merrimack shall manufacture and exclusively supply, without limiting
Merrimack’s rights to manufacture and supply for Other Products, Actavis or its
Affiliates with all of the quantities of the Bulk Product for use in Finished
Product which Actavis requires to be sold in the Territory (“Commercial
Supply”). Provided Merrimack is able to supply all of the Bulk Product required
by Actavis, and is not otherwise in breach of this Agreement, Actavis shall
exclusively purchase from Merrimack all the quantities of the Bulk Product that
Actavis may require for use in Finished Product.

4.2 Commercial Supply Price. Merrimack shall sell the Bulk Product to Actavis at
the Commercial Supply Price. The estimated Commercial Supply Price is set forth
on Exhibit D, but such amount shall be updated prior to the placement of the
first purchase order by Actavis and shall from time to time be adjusted in the
manner set forth in this Agreement.

(a) The Commercial Supply Price shall initially be calculated as a standard
per-unit cost based on Merrimack’s Cost of Goods therefor in the manner set
forth on Exhibit D. Merrimack shall provide Actavis with an itemization of such
costs.

(b) Approximately [**] days prior to the end of each calendar year, the Parties
shall discuss and agree upon the Commercial Supply Price for the Bulk Product,
which will be effective as of the first day of the following calendar year. The
Commercial Supply Price shall be increased or decreased to reflect any
documented increase or decrease in Merrimack’s Cost of Goods to manufacture the
Bulk Product during the preceding calendar year; provided, however, if
Merrimack’s Cost of Goods to manufacture increases or decreases by at least [**]
percent ([**]%) during any calendar year, Merrimack shall provide Actavis with
notice and reasonable documentation reflecting such change and shall be
permitted to immediately adjust the Commercial Supply Price to reflect such
adjustment for all future purchase orders during such year.

(c) Merrimack shall use Commercially Reasonable Efforts to optimize its
manufacturing processes so as to decrease its Cost of Goods, including
negotiating raw material costs.

(d) Actavis shall have the right to have a public accounting firm of its own
selection, except one to whom Merrimack may have reasonable objection, and at
its own expense (except as provided below), examine the relevant books and
records of account of Merrimack during reasonable business hours upon reasonable
prior written notice to Merrimack and not more often than [**], for not more
than the [**] previous years, to determine whether the Commercial Supply Price
was calculated appropriately hereunder. If an audit finds that Merrimack’s Cost
of Goods for Bulk Product supplied to Actavis during a calendar year was less
than [**] percent ([**]%) of the estimated Cost of Goods used to determine the
Commercial

 

13



--------------------------------------------------------------------------------

Supply Price for such calendar year, (i) Merrimack shall promptly refund the
amount by which such Cost of Goods was below [**] percent ([**]%) of the
applicable Commercial Supply Price, (ii) Merrimack shall pay or reimburse
Actavis for the reasonable cost of the audit, and (iii) the Commercial Supply
Price for the balance of that year shall become the amount that such audit
determined to be Merrimack’s actual Cost of Goods for Bulk Product. The public
accounting firm performing the audit shall treat as confidential, and shall not
disclose to Actavis any information other than the information set forth in this
Section and information which could otherwise be given to Actavis pursuant to
any provision of this Agreement.

4.3 Purchase Estimate and Order.

(a) Unless otherwise agreed to by the Parties, at least [**] months prior to
Actavis’ anticipated date of commercial launch of the Bulk Product, Actavis
shall deliver to Merrimack a rolling forecast of Actavis’ projected launch
quantity requirements of Bulk Product for Commercial Supply. Thereafter, Actavis
shall deliver to Merrimack a rolling [**] month forecast that shall be updated
no less often than [**] or more often than [**].

(b) The first [**] months of this forecast shall be binding and the remaining
[**] months shall be non-binding. Merrimack shall use the binding portion of the
Actavis forecasts to order the raw materials necessary to fulfill Actavis’
forecasted Bulk Product requirements, taking into account necessary lead times.

(c) At least [**] days prior to the delivery date set forth in any purchase
order, Actavis shall provide Merrimack with a firm order for the quantities of
the Bulk Product required by Actavis, in full batch sizes. Unless there is a
bona fide business reason for doing so, the firm order shall also be in an
amount which is not less than the binding portion in the most recent forecast.

(d) If Actavis fails to place purchase orders that will require all of the
ordered amounts of raw materials that Merrimack purchased in reliance on the
binding portion of Actavis’ forecasts, Actavis shall purchase any excess raw
materials (i.e., less any materials Merrimack is able to return to the vendor or
use in its business) from Merrimack for the cost of such raw materials. In
addition, Actavis shall pay any FTE Costs and Out-of-Pocket Expenses incurred by
Merrimack in reliance on the binding portion of Actavis’ forecasts.

(e) If the amount reflected in such purchase order exceeds [**] percent ([**]%)
of the quantities of the Bulk Product in the last forecast submitted by Actavis
to Merrimack for such period, Merrimack shall not be obligated to, but instead
shall use its Commercially Reasonable Efforts to, supply Actavis with such
quantities of the Bulk Product which exceeds [**] percent ([**]%) of the
forecast quantity. For the avoidance of doubt, Merrimack shall be obligated to
supply Actavis with such quantities up to and including [**] percent ([**]%) of
the forecasted quantities of Bulk Product for such period in the last forecast
submitted to Merrimack.

(f) If Merrimack fails to deliver at least [**] percent ([**]%) of the Bulk
Product ordered by Actavis within [**] business days after the delivery date
specified in (i) [**] consecutive Actavis orders that were covered by an
applicable binding forecast by Actavis or

 

14



--------------------------------------------------------------------------------

(ii) [**] orders that were covered by an applicable binding forecast by Actavis
during any calendar year (in either case, a “Supply Deficiency”), then, in
addition to any other rights hereunder or under applicable law, Actavis may
revise any then outstanding orders and estimates for the affected Calendar
Quarters without liability.

(g) No terms or conditions contained in any purchase order, acknowledgment,
invoice, bill of lading, acceptance or other writing or documents issued by
either Party shall be effective and only the terms and conditions contained in
this Agreement shall govern with respect to the supply of Bulk Product.

4.4 Payment. An invoice will be issued by Merrimack upon delivery of the Bulk
Product to Actavis. Actavis shall pay such invoices within [**] days after
receipt of the invoice, subject to actual receipt by Actavis of Bulk Product for
which such invoice is issued. Actavis shall have the right to withhold payment
for all or any portion of an invoice for which it has a reasonable basis to
dispute. All payments shall be made by Actavis to Merrimack in U.S. Dollars by
wire transfer to a bank and account designated by Merrimack.

4.5 Delivery. Merrimack shall deliver the Bulk Product EXW (ICC Incoterms 2010)
Merrimack’s manufacturing facility. On the same day the Bulk Product is
delivered to Actavis or its designee, Merrimack will email or fax to Actavis’
designated representative a signed Certificate of Analysis certifying that each
lot or batch in such shipment was tested and meets the specifications for the
Bulk Product and otherwise meets each of the warranties set forth in Section 4.9
and Section 9.2 hereof. Test specifications and test results must be included
for each test with the Certificate of Analysis.

4.6 Quality. Within [**] months after the Effective Date, the Parties will enter
into a quality agreement (the “Quality Agreement”) with respect to the
manufacture and supply of the Bulk Product by Merrimack to Actavis hereunder.
The terms of the Quality Agreement, as amended from time to time by mutual
written agreement of the Parties hereto, shall be incorporated herein by this
reference. To the extent any of the terms of the Quality Agreement conflict with
the terms of this Agreement, the terms of the Quality Agreement shall control
solely as to quality issues related to the Product and its manufacture and the
terms of this Agreement shall control as to all other matters. Merrimack shall
perform quality and stability testing on the Bulk Product consistent with U.S.
industry practices and the Quality Agreement. Merrimack may designate a Third
Party to perform such quality and stability testing upon [**] days prior notice,
subject to Actavis’ written approval, which approval shall not be unreasonably
withheld, delayed or conditioned. Merrimack shall remain responsible for the
performance and results of such quality and stability testing notwithstanding
the designation of a Third Party to perform such testing. Without limiting the
foregoing, Merrimack shall promptly notify Actavis of any adverse reactions or
other safety or toxicity problems known to Merrimack regarding the Bulk Product.
Actavis shall be responsible for maintaining a worldwide safety database for the
Finished Product and for submitting all required safety and adverse event
reports to applicable Regulatory Authorities relating to the Finished Product.

4.7 Nonconforming Supply. Actavis shall verify the quantity, appearance and
chemical identity of all Bulk Product received by Actavis according to the
methods and procedures agreed upon by the Parties within [**] days after receipt
of Bulk Product by Actavis

 

15



--------------------------------------------------------------------------------

or its CMO. Within such [**] day period, Actavis or the CMO shall inform
Merrimack in writing of any discrepancies in the description, quantity and/or
identity of the Bulk Product received and the information contained in the
documents accompanying each shipment of such Bulk Product. If Actavis or the CMO
fails to inform Merrimack of any damage to the Bulk Product within the foregoing
[**] day period (unless the defect in the Bulk Product is not readily
discoverable based on the agreed upon methods and procedures) and Actavis or its
CMO cannot prove that such damage occurred prior to delivery to Actavis , then
Merrimack shall have no obligation to provide the remedies described below. In
the event that any quantity of the Bulk Product supplied by Merrimack to Actavis
hereunder does not comply with its specifications or any of the other warranties
set forth in Sections 4.9 and 9.2 hereof (collectively, the “Warranties”),
Actavis shall have the right, at its election, to (i) receive as soon as
possible replacement quantity of the quality specified in such specifications
and conforming to such Warranties, subject to returning to Merrimack such
nonconforming quantity, (ii) receive a refund from Merrimack of the purchase
price paid by Actavis for such nonconforming quantities of Bulk Product, or
(iii) receive from Merrimack a credit equal to the purchase price paid by
Actavis for such nonconforming quantities of Bulk Product against the purchase
price of future orders of Bulk Product; all such remedies shall be at
Merrimack’s sole cost and expense (including the cost of API needed for any such
replacement quantity). Merrimack, at its cost, should apply Commercially
Reasonable Efforts, including overtime to expedite replacement quantities which
conform to the Warranties. In the event that any concurrent quality control
testing conducted by the Parties disagrees as to the conformance of any Bulk
Product to the Warranties, the Parties shall endeavor to settle such matter
amicably and constructively between themselves. In the event that the Parties
fail to settle such matter, the Parties shall agree to refer such allegedly
nonconforming quantity of the Bulk Product to a neutral laboratory as agreed
upon between the Parties. The results of the neutral laboratory shall be final
and binding upon the Parties solely with respect to the issue as to whether the
disputed Bulk Product conforms to the Warranties. All expenses incurred on such
analysis will be borne by Actavis unless the results of the neutral laboratory
confirm that the disputed Bulk Product does not conform to the Warranties.

4.8 Supply.

(a) Merrimack acknowledges that Actavis requires On Time Delivery for at least
[**] percent ([**]%) of its orders; provided that failure to satisfy such
requirement shall not constitute a breach of this Agreement, and Merrimack shall
not have any liability for any failure to satisfy such requirement.

(b) Merrimack shall promptly notify Actavis if Merrimack determines that the
delivery of any order will be delayed.

(c) In the event that there is a Supply Deficiency or both Parties’
representatives on the Steering Committee unanimously agree that it is necessary
to establish and qualify another manufacturing facility as a backup source of
manufacturing for the Bulk Product, Merrimack shall provide to a mutually agreed
Third Party manufacturer, at Actavis’ request, copies of all documentation
(including formulations, manufacturing procedures and protocols, quality control
procedures, data and other Merrimack Know-How, Development Technology, Licensed
Technology, etc.) necessary or useful for the manufacture and release of the
Bulk

 

16



--------------------------------------------------------------------------------

Product. In connection with the foregoing, Merrimack shall also assist in the
transfer to such Third Party manufacturer of all analytical methods,
manufacturing procedures and Know-How used by Merrimack hereunder with respect
to its manufacture and release of the Bulk Product. Merrimack’s FTE Costs and
Out-of-Pocket Expenses of conducting such activities shall be included in
Additional Costs; provided, however, if such activities resulted from a Supply
Deficiency which did not result from manufacturing, packaging or shipping
problems outside the reasonable control of Merrimack or from Force Majeure,
Merrimack shall be solely responsible for such FTE Costs and Out-of-Pocket
Expenses.

4.9 Supply Warranty. Merrimack warrants that (a) Bulk Product supplied to
Actavis hereunder shall conform with all quality requirements (including those
set forth in the Quality Agreement) and applicable Product specifications, which
specification for the Bulk Product is attached hereto as Exhibit E, and shall
not be adulterated or misbranded within the meaning of any Applicable Law, and
(b) such Bulk Product shall be manufactured no more than [**] months prior to
the applicable delivery date therefor; provided, however, that Merrimack may
manufacture the conformance/exhibit batches up to [**] months prior to the
delivery date therefor.

4.10 API. If the Steering Committee determines that Actavis should supply
Merrimack with the API required for the manufacture of the Bulk Product or any
Additional Product, the following additional provisions shall apply:

(a) Delivery; Title. Actavis shall deliver the API to Merrimack’s manufacturing
facility no later than [**] days prior to the date Merrimack is scheduled to
commence the manufacture of the batch. Title to the API shall at all times
belong to and remain with Actavis.

(b) Sole Use. Merrimack agrees that any API received by it from Actavis shall
only be used by Merrimack in connection with the manufacture of the Product.

(c) Verification. Actavis shall provide a certificate of analysis for each
shipment of API supplied. Merrimack shall verify the quantity, appearance and
chemical identity of all API received by Merrimack by using United States
Pharmacopeial (“USP”) and European Pharmacopeial (“EP”) monograph testing within
[**] days after receipt of API by Merrimack. Within such [**] day period,
Merrimack shall inform Actavis in writing of any discrepancies between the USP
and EP monograph testing of the API received and the information contained in
the documents accompanying each shipment of such API.

(d) Discrepancy. If Merrimack notifies Actavis of a discrepancy in the USP and
EP monograph testing of the API within such [**] day period, Actavis shall use
Commercially Reasonable Efforts to ship additional API within the time period
necessary for Merrimack to manufacture the Product in accordance with the
scheduled manufacturing date for the applicable purchase order, but if Actavis
is unable to supply such API in such time period, Actavis shall be responsible
for any and all costs associated with or resulting from any manufacturing delay,
and Merrimack shall not be required to achieve On Time Delivery with respect to
such purchase order. If Merrimack informs Actavis of any discrepancies in the
USP and EP monograph testing of the API after such [**] day period, then Actavis
shall use

 

17



--------------------------------------------------------------------------------

Commercially Reasonable Efforts to supply Merrimack with additional API
sufficient to manufacture the scheduled Product in accordance with the
applicable purchase order, but if Actavis is unable to supply such additional
API, Actavis may cancel or postpone the scheduled manufacture without any
liability to Merrimack for such delay.

(e) Damage. If Merrimack fails to inform Actavis of any damage to the API within
the foregoing [**] day period and Merrimack cannot prove that such damage
occurred prior to delivery to Merrimack, then Merrimack shall remedy such
failure or damage in the manner specified below.

(f) Other Damage or Loss. Except for any damage or loss resulting from fire
(other than one caused by the negligence of Merrimack), flood, tornado,
earthquake or other act of God beyond Merrimack’s ability to control or to the
extent caused by Actavis’ negligence or willful misconduct or to the extent
attributable to ordinary course yield losses during manufacture of Bulk Product,
Merrimack shall assume all responsibility and liability for, and shall defend,
indemnify and hold Actavis harmless from and against, any loss of or damage to
the API that occurs while Merrimack has custody and control over the API. Such
responsibility and liability shall commence upon the receipt of the API at
Merrimack’s manufacturing facility and end upon the delivery of the Product.

(g) Remedy. If any loss or damage to the API occurs as described above
(i) Merrimack shall, at Actavis’ option and expense, return the API to Actavis
or dispose of same according to Actavis’ instructions, and (ii) if Merrimack is
responsible for any damage or loss described above, shall credit or refund to
Actavis the cost of such API and its return or disposal.

(h) API Yield. After Merrimack has supplied at least [**] batches of Product to
Actavis for each batch size, the Parties shall mutually agree upon an acceptable
yield loss for the API used in the manufacture of the Product at that batch
size, on either a per batch or an annual basis. After Merrimack has supplied at
least [**] batches of Product, that yield shall be reevaluated and, if
appropriate, adjusted by the Parties to reflect long term API yield for the
manufacture of the Bulk Product. If Merrimack thereafter exceeds that agreed
upon yield loss, a credit shall be given to Actavis towards the purchase of
future Product in an amount equal to Actavis’ direct material cost for the lost
API beyond the agreed upon yield loss or, if Merrimack is no longer
manufacturing that Product, a refund of such amount. Actavis shall document its
cost of API supplied to Merrimack in connection with any claim for loss.

4.11 Access to Premises. Upon reasonable prior notice, each Party shall, from
time to time during the Term, allow applicable representatives of the other
Party to reasonably tour and inspect such Party’s facilities used in the
manufacture, storage, packaging, testing, shipping and holding of any Product
and shall provide reasonable access to its quality control documentation for
purposes of an inspection or audit. Such inspections shall occur during normal
business hours and on reasonable prior notice and shall be conducted in a manner
that allows the inspected Party to restrict access to any proprietary or
otherwise secret areas of its facilities or contents thereof that are not used
in the development, manufacture, testing or packaging of a Product; provided
that such inspection and audit shall occur no more frequently than [**].
Additionally, each Party may conduct “for cause” inspections or audits in the
event of recalls or other events. Government authorities, including without
limitation Regulatory Authorities, shall

 

18



--------------------------------------------------------------------------------

have the right to inspect each Party’s facilities upon their request. Each Party
shall promptly notify the other Party, and keep it fully informed of and respond
to its requests regarding, the results of any regulatory inspection, comments,
responses letters or notices received from the FDA, or other applicable
Regulatory Authorities, which relate to or may impact any Product or the
manufacture and supply of any Product hereunder. Each Party shall use
Commercially Reasonable Efforts to promptly correct any undisputed
non-compliance or other deficiencies noted in the above inspections and audits
by the other Party or any Regulatory Authority at its sole expense.

ARTICLE 5

COMMERCIALIZATION; PAYMENTS

5.1 Commercialization. After approval of the Regulatory Dossier for a Product by
the Regulatory Authority, and Actavis’ receipt of sufficient quantities of
Product for commercial launch (as identified in writing by Actavis), Actavis
shall use Commercially Reasonable Efforts to market and sell the Product in the
Territory; provided, however, that Actavis shall have sole but reasonable
discretion as to the manner and extent of such commercialization of such Product
(including as to issues concerning labeling, launch dates, terms of sale and
pricing and customer contracts). Additionally, Actavis shall have the right in
its sole but reasonable discretion to postpone or delay the commercial launch of
the Product or interrupt or cease the marketing and sale of a Product in the
event litigation is threatened or pending with respect to such Product.
Commencing in the year prior to the commercial launch of any Product, and
continuing thereafter for the remainder of the Term, Actavis shall provide to
Merrimack annual commercialization plans and reports summarizing Actavis’
commercialization activities with respect to the applicable Product over the
preceding year, outlining Actavis’ plans for the commercialization of such
Product for the ensuing calendar year and reporting on Actavis’ progress in the
prior year. Merrimack shall have the right to comment on and ask questions about
such plans and reports, and Actavis shall reasonably consider any such comments
and reasonably respond to any such queries from Merrimack.

5.2 Consideration. During the Term of this Agreement, subject to Section 2.3(b)
hereof, Actavis shall pay Merrimack a percentage of the Net Profit for Product
being marketed, in accordance with the following:

(a) [**] percent ([**]%) of Net Profit earned from sales of the Finished Product
and either (i) [**] percent ([**]%) or (ii) such other percentage as may be
agreed upon by the Parties pursuant to Section 2.3(c), of Net Profit earned from
sales of Additional Product that utilizes the Licensed Technology or otherwise
received marketing approval based on development work performed in whole or in
part by Merrimack.

(b) To the extent the Net Profit is negative in any particular Calendar Quarter
or quarters, Actavis shall be entitled to accrue and set off such shortfall
against any positive Net Profit in any subsequent Calendar Quarter or quarters;
provided that (i) no such set off against Net Profit shall reduce any Calendar
Quarter Net Profit payment by more than [**] percent ([**]%) of the amount
otherwise payable to Merrimack (and Actavis shall be permitted to carry forward
for set off against Net Profits in subsequent Calendar Quarters any such
shortfall amount

 

19



--------------------------------------------------------------------------------

that Actavis was not able to apply during such Calendar Quarter due to the
limitation set forth in this proviso), and (ii) Merrimack shall not have any
obligation to pay any share of any such shortfall that Actavis is not able to
set off pursuant to this Section 5.2(b). Notwithstanding the foregoing proviso
or anything to the contrary herein, (x) if the negative Net Profit is the direct
result of a Supply Deficiency or a recall resulting from the actions or inaction
of Merrimack in breach of Merrimack’s obligations under this Agreement, Actavis
shall be permitted to set off against the entire Net Profit amount otherwise
payable to Merrimack, and (y) the limitation set forth in (ii) above shall not
in any way limit Merrimack’s indemnification or other obligations under this
Agreement.

(c) Each payment shall be made within [**] days after the end of each Calendar
Quarter and shall be accompanied by a written report setting forth in reasonable
detail the quantity of Product sold in each country in the Territory (as
measured in saleable units of Product) and Actavis’ calculations of Net Sales
and Net Profit for such period. Any adjustments to be made in respect of
payments previously made to Merrimack due to rebates, returns and the like,
shall be factored into the calculation of subsequent payments.

(d) Within [**] days after the beginning of each month, Actavis shall provide
Merrimack with a written non-binding good faith estimate of Net Sales and Net
Profit for the Finished Product and each Additional Product for the prior
calendar month.

5.3 Records and Audits. Merrimack shall have the right to audit or have a public
accounting firm of its own selection, except one to whom Actavis may have
reasonable objection, and at its own expense (except as provided below), examine
the relevant books and records of account of Actavis during reasonable business
hours upon reasonable prior written notice to Actavis and not more often than
[**], to confirm the accuracy of the calculation of the payment of consideration
for the preceding [**] years. If an audit finds an underpayment by Actavis,
Actavis shall promptly pay the full amount of such underpayment and, if the
underpayment is more than [**] percent ([**]%) of the consideration due under
this Agreement in any calendar year for which such audit is conducted, shall pay
or reimburse Merrimack for the reasonable cost of the audit. The public
accounting firm performing the audit shall treat as confidential, and shall not
disclose to Merrimack any information other than information which could
otherwise be given to Merrimack pursuant to any provision of this Agreement.

5.4 Currency of Payments. All payments under this Agreement shall be made in
U.S. Dollars by wire transfer to such bank account as Merrimack may designate
from time to time. Any payments due hereunder on Net Sales outside of the United
States shall be payable in U.S. Dollars at the average of the rate of exchange
of the currency of the country in which the Net Sales are made as reported in
the New York edition of The Wall Street Journal, for the last [**] business days
of the quarter for which the consideration is payable.

5.5 No Tax Withholding. Unless required due to Merrimack’s assignment of this
Agreement to an entity outside the United States or Merrimack’s redomiciliation
outside of the United States, no payment hereunder shall be subject to
withholding of income taxes owed by Merrimack, and Actavis shall not withhold
any such amount from any payment to Merrimack hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE 6

RECALLS

6.1 Product Recalls. In the event Actavis is ordered by a Regulatory Authority
or reasonably believes it is necessary to conduct a recall, field correction,
market withdrawal, stock recovery, or other similar action (a “Recall”) with
respect to any of the Product in the Territory, Actavis shall determine how best
to proceed and shall be responsible for conducting such Recall. If a Recall is
due to Merrimack’s breach of its obligations under this Agreement, including
without limitation the Warranties, then Merrimack shall promptly reimburse
Actavis for all Out-of-Pocket Expenses incurred by Actavis in connection with
such Recall and shall replace the Commercial Supply returned to Actavis as a
result of the Recall or destroyed as a result of the Recall in accordance with
the timing set forth in Section 4.7 hereof. If the Recall is partially
attributable to a breach of each Party’s obligations under this Agreement, the
Parties shall share all costs and expenses resulting from the Recall in the same
proportion as their respective responsibility for the Recall. In all other
cases, Actavis shall bear all costs and expenses resulting from the Recall,
subject to its indemnification rights hereunder.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1 License. Merrimack hereby, on behalf of itself and its Affiliates, grants to
Actavis and its Affiliates an exclusive (even as to Merrimack and its
Affiliates), fully paid-up license, under the Licensed Technology, to
sublicense, make, have made, use, sell, distribute, import or export or
otherwise exploit, anywhere in the Territory, the Product; provided that
Merrimack retains the exclusive right, subject to Section 4.1, to manufacture or
have manufactured Bulk Product for Finished Product. For the avoidance of doubt,
however, subject to Section 2.6, Merrimack retains the right under the Licensed
Technology to make, have made, use, sell, distribute, sublicense, import or
export or otherwise exploit, anywhere in the Territory, products other than the
Product, including by manufacturing Bulk Product that may be incorporated into
Other Products. Any amounts received by Actavis and its Affiliates in connection
with the sublicensing or transfer of the Licensed Technology or Development
Technology shall, after deduction from such revenues of any costs incurred by
Actavis and its Affiliates relating to such transaction (including but not
limited to costs relating to the registration of duplicate Regulatory Dossiers
and the transaction giving rise to the revenues received), be included in Net
Profits hereunder.

7.2 Patent Filings. The Parties shall jointly own the Development Technology,
and Actavis will, according to the decisions adopted by the Steering Committee,
prepare and file any patent applications relating to the Development Technology.
Merrimack shall cooperate, as reasonably requested by Actavis, in connection
with such preparation, filing, prosecution and maintenance. Merrimack shall, in
its sole but reasonable discretion, prepare and file any and all such patent
applications relating to, underlying or arising out of the Licensed Technology
and shall take any other similar actions to secure, enhance, protect or perfect
its intellectual property rights related to the Licensed Technology and shall
maintain and prosecute any patent or other intellectual property rights
resulting therefrom. Actavis shall, cooperate, as reasonably requested by
Merrimack, in connection with such preparation, filing, prosecution and
maintenance.

 

21



--------------------------------------------------------------------------------

7.3 Infringement By Third Party of Intellectual Property.

(a) In the event of any infringement by a Third Party’s Competing Product
(“Competitive Infringement(s)”) of the Development Technology, Actavis shall
have the first right to file an action against any such infringing Third Party
or seek abatement of the infringement by such Third Party. Merrimack shall
reasonably cooperate with Actavis in any such action brought by Actavis,
including by being joined as a party, at Actavis’ expense. Upon learning of any
such Competitive Infringement, each Party shall promptly inform the other in
writing of such infringement and shall supply the other with all evidence that
it possesses pertaining to said infringement. Any amount recovered by Actavis in
enforcing rights in the Development Technology against such Competitive
Infringements shall, after deduction from such recoveries of any out-of-pocket
costs of enforcement, be included in Net Profits hereunder. If Actavis elects
not to enforce the Development Technology against such a Competitive
Infringement within [**] days after learning of such Competitive Infringement,
Merrimack shall thereafter have the sole right to enforce the Development
Technology against such Competitive Infringement, in which case Actavis shall
reasonably cooperate with Merrimack in any such action brought by Merrimack,
including by being joined as a party, at Merrimack’s expense. Merrimack shall
retain any amount that it recovers from enforcing rights in the Development
Technology against such Competitive Infringements.

(b) In the event of any Competitive Infringement of the Licensed Technology,
Merrimack shall have the first right to file an action against any such
infringing Third Party or seek abatement of the infringement by such Third
Party. Actavis shall reasonably cooperate with Merrimack in any such action
brought by Merrimack, including by being joined as a party, at Merrimack’s
expense. Upon learning of any such Competitive Infringement, each Party shall
promptly inform the other in writing of such infringement and shall supply the
other with all evidence that it possesses pertaining to said infringement. Any
amount recovered by Merrimack in enforcing rights in the Licensed Technology
against a Competitive Infringement shall, after deduction from such recoveries
of any out-of-pocket costs of enforcement, be equally shared by the Parties;
payable to Actavis within [**] days after Merrimack’s receipt thereof. Any other
amount recovered by Merrimack in enforcing rights in the Licensed Technology
shall be retained by Merrimack. If Merrimack elects not to enforce Licensed
Technology that solely and exclusively relates to a Product and does not relate
to any Other Product against such a Competitive Infringement within [**] days
after learning of such Competitive Infringement, Actavis shall thereafter have
the right to enforce such Licensed Technology that solely and exclusively
relates to a Product and does not relate to any Other Product against such
Competitive Infringement, in which case Merrimack shall reasonably cooperate
with Actavis in any such action brought by Actavis, including by being joined as
a party, at Actavis’ expense. Actavis shall retain any amounts it recovers from
enforcing rights in the Licensed Technology that solely and exclusively relate
to a Product and do not relate to any Other Product against such Competitive
Infringements.

 

22



--------------------------------------------------------------------------------

7.4 Infringement of Third Parties’ Rights; Certain Generic Drug Filings.

(a) In the event of any claim by a Third Party, or if either Party determines,
that the manufacture, sale or use of the Bulk Product or Finished Product (as
applicable) or filing of an ANDA with respect thereto infringes the intellectual
property rights of a Third Party, Actavis shall have the sole right and
obligation, so long as rights to such Bulk Product or Finished Product are
licensed to Actavis hereunder, to defend and indemnify Merrimack from and
against such claim at Actavis’ expense, including any judicial or administrative
proceedings relating to such claim. If Merrimack is put on notice of any such
claim, Merrimack shall provide prompt notice to Actavis of any such claim.
Merrimack agrees to assist and cooperate with Actavis in resolving such claim.
The procedures for indemnification under this Section 7.4 shall be the same as
those set forth in Section 10.3. Actavis will reimburse Merrimack for all
reasonable Out-of-Pocket Expenses incurred by Merrimack in the course of
providing requested assistance and cooperation in accordance with this
Section 7.4(a).

(b) Without limiting the foregoing, and notwithstanding Section 7.4(a) above,
Actavis and its attorneys shall prepare any certifications or notices required
to be filed or delivered to the FDA or Third Party in connection with obtaining
Regulatory Approval for Product that requires an assessment as to whether the
manufacture, use and sale of Product would infringe any valid Third Party patent
listed with the FDA, including without limitation such certifications and
notices required pursuant to Sections 505(j)(2)(A) and (B) of the U.S. Federal
Food, Drug, and Cosmetic Act, as amended. Merrimack agrees to assist and
cooperate with Actavis in preparation of such certifications and notices, in
accordance with the terms described in Section 7.4(a). Actavis shall have the
sole right and authority to determine whether any patent held by a Third Party
shall be challenged in connection with the pursuit of any Regulatory Approval
and shall have the sole right to control all decisions that relate to or could
impact such patent challenge (including without limitation appointment of
counsel, strategies related to the prosecution of the Regulatory Approval or any
related litigation, defense of any litigation or claim of infringement,
settlement (including Product launch date), etc.). Actavis will reimburse
Merrimack for all reasonable Out-of-Pocket Expenses incurred by Merrimack in the
course of providing its assistance and cooperation in accordance with this
Section 7.4(b).

(c) The obligation of Actavis to indemnify Merrimack under this Article 7 is
premised and contingent upon Merrimack’s representation and warranty that the
Licensed Technology existing as of the Effective Date is lawfully owned by or
licensed to Merrimack and has not been misappropriated from any Third Party and
that, to the best of Merrimack’s knowledge as of the Effective Date, Merrimack’s
manufacture and supply of Bulk Product in accordance with this Agreement will
not infringe any Third Party intellectual property rights; provided that
Merrimack disclaims all other representations and warranties, whether express or
implied, that the Licensed Technology or any Product does not or will not
infringe Third Party patent rights. Accordingly, notwithstanding the foregoing,
Merrimack shall indemnify Actavis and its Affiliates for any claim for which it
is judicially determined that the Licensed Technology has been misappropriated
in breach of such representation and warranty.

 

23



--------------------------------------------------------------------------------

ARTICLE 8

CONFIDENTIALITY AND PUBLIC DISCLOSURE

8.1 Confidentiality. Each Party will treat as confidential the Confidential
Information of the other Party, and will take all necessary precautions to
assure the confidentiality of such information. Each Party agrees to return to
the other Party or destroy upon the expiration or termination of this Agreement
all Confidential Information acquired from such other Party, except as to such
information it may be required to retain under Applicable Law, and except for
one (1) copy of such information to be retained by such Party’s legal department
and except for copies of laboratory books which Merrimack will require to keep
for audits and inspections. Until such time as the expiration or termination of
this Agreement and a period of [**] years thereafter, neither Party shall,
without the other Party’s express prior written consent, use or disclose any
such Confidential Information for any purpose other than to carry out its
obligations hereunder. Each Party, prior to disclosure of such Confidential
Information to any employee, consultant or advisor shall ensure that such person
is bound in writing to observe the confidentiality provisions of this Agreement.
The obligations of confidentiality shall not apply to information that the
receiving Party is required by law or regulation or a court of competent
jurisdiction, to disclose; provided, however, that the receiving Party shall so
notify the disclosing Party of its intent (so as to provide the disclosing Party
a reasonable opportunity to seek relief from such required disclosure) and
cooperate with the disclosing Party on reasonable measures to protect the
confidentiality of the Confidential Information.

8.2 Public Disclosure. Attached as Exhibit F is a form of joint press release
that the Parties have agreed to issue promptly following the Effective Date.
Following such initial press release, except for such disclosure as is deemed
necessary, in the reasonable judgment of a Party, to comply with Applicable
Laws, including under disclosure requirements of applicable securities
regulations or stock exchange rules, no public announcement, news release,
statement, publication or presentation relating to the existence of this
Agreement, the subject matter hereof, or either Party’s performance hereunder
will be made without the other Party’s prior written approval, which approval
shall not be unreasonably withheld or delayed.

ARTICLE 9

GENERAL REPRESENTATIONS AND WARRANTIES

9.1 By Each Party. Each Party hereby represents and warrants to the other Party
as of the Effective Date as follows:

(a) Corporate Existence. Such Party is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated.

(b) Authorization and Enforcement of Obligations. Such Party (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder. This Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

 

24



--------------------------------------------------------------------------------

(c) Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with its performance of this Agreement have been obtained.

(d) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Laws and (b) do not conflict with, or
constitute a default under, any material contractual obligation of such Party.

9.2 By Merrimack. Merrimack warrants that (a) the Bulk Product shall be
developed materially in accordance with the Development Plan, (b) it is the
lawful owner or licensee of the Licensed Technology, (c) no equipment, supplies,
facility, funds or trade secret information of any Third Party (unless Merrimack
has obtained sufficient rights thereto) have been or will be used by Merrimack
in carrying out the duties Merrimack contemplated by this Agreement, (d) no
Third Party shall have any claim on or interest in the Bulk Product, and (e) to
the best of Merrimack’s knowledge as of the Effective Date, Merrimack’s
manufacture and supply of Bulk Product in accordance with this Agreement will
not infringe any Third Party intellectual property rights; provided that
Merrimack disclaims all other representations and warranties, whether express or
implied, that the Licensed Technology or any Product does not infringe Third
Party patent rights.

9.3 By Actavis. Actavis warrants that (a) the Finished Product shall be
developed in accordance with the Development Plan and (b) no equipment,
supplies, facility, funds or trade secret information of any Third Party (unless
Actavis has obtained sufficient rights thereto) have been or will be used by
Actavis in carrying out the duties of Actavis contemplated by this Agreement.

ARTICLE 10

INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY

10.1 By Actavis. Actavis agrees to defend, indemnify and hold Merrimack and its
directors, officers, employees, representatives and agents harmless from and
against any and all costs, losses, liability and expenses (including reasonable
attorney’s fees) (“Losses”) resulting from claims made by any Third Party to the
extent relating to or arising out of (a) Actavis’ Development Activities or
performance of its obligations under this Agreement, (b) the development,
manufacture, marketing, distribution or sale of Products by Actavis, including
Third Party claims that the development, manufacture, marketing, distribution or
sale of Products infringes any Third Party patent rights and Third Party claims
based on personal injury, death or property damage arising from the development,
manufacture, marketing, distribution or sale of any Product, (c) a breach of any
obligation, covenant, warranty or representation by Actavis contained in this
Agreement, or (d) any negligent or intentionally wrongful act or omission of
Actavis or its directors, officers, employees, representatives or agents, in
each case except to the extent to, or for matters for, which Merrimack would be
required to indemnify Actavis under Section 10.2 below.

 

25



--------------------------------------------------------------------------------

10.2 By Merrimack. Merrimack agrees to defend, indemnify and hold Actavis and
its directors, officers, employees, representatives and agents harmless from and
against any and all Losses resulting from claims made by any Third Party to the
extent relating to or arising out of (a) Merrimack’s Development Activities or
performance of its obligations under this Agreement, (b) any claim that the
Licensed Technology constitutes a misappropriation of any intellectual property
or proprietary rights of any Third Party; provided that Merrimack does not
defend, indemnify or hold Actavis or its directors, officers, employees,
representatives or agents harmless from claims that Products infringe Third
Party patent rights, (c) a breach of any obligation, covenant, warranty or
representation by Merrimack contained in this Agreement, or (d) any negligent or
intentionally wrongful act or omission of Merrimack or its directors, officers,
employees, representatives or agents, in each case except to the extent to, or
for matters for, which Actavis would be required to indemnify Merrimack under
Section 10.1 above.

10.3 Procedures for Control of Third Party Claims. The Party entitled to make a
claim for indemnification under this Article 10 shall be referred to as the
“Indemnified Party” and the Party required to indemnify such claim shall be
referred to as the “Indemnifying Party.” In order for an Indemnified Party to be
entitled to any indemnification provided for under this Agreement in respect of,
arising out of or involving a claim or demand, made by any Third Party against
the Indemnified Party (a “Third Party Claim”), such Indemnified Party must
notify the Indemnifying Party in writing of the Third Party Claim within [**]
days after receipt by such Indemnified Party of written notice of the Third
Party Claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually materially prejudiced as a result of
such failure. If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
upon notice to the Indemnified Party, to assume the defense thereof; provided
that (i) the Indemnifying Party’s counsel is reasonably satisfactory to the
Indemnified Party and (ii) the Indemnifying Party shall thereafter consult with
the Indemnified Party upon the Indemnified Party’s reasonable request for such
consultation from time to time with respect to such suit, action or proceeding.
If the Indemnifying Party assumes such defense, the Indemnified Party shall have
the right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has not assumed the defense thereof, but the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof. Whether or not the Indemnifying Party defends or prosecutes any
Third Party Claim, the Parties hereto shall cooperate in the defense or
prosecution thereof. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third Party Claim, and
making employees or any other Indemnified Party available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Whether or not the Indemnifying Party shall have
assumed the defense of a Third Party Claim, the Indemnified Party shall not
admit any liability with respect to, or settle, compromise or discharge, such
Third Party Claim without the Indemnifying Party’s prior written consent, which
shall not be unreasonably withheld. The Indemnifying Party shall be entitled to
settle a Third Party Claim so long as such settlement does not impose any
obligation or burden (including loss of goodwill) on the Indemnified Party. For
the avoidance of doubt, an agreement by the Indemnifying Party to a Product
launch date as part of a settlement to a Third Party Claim does not impose an
obligation or burden on the Indemnified Party.

 

26



--------------------------------------------------------------------------------

10.4 Insurance. For the Term and for a period of [**] years thereafter, each
Party agrees to obtain and maintain comprehensive general liability insurance,
including Products Liability, Bodily Injury and Property Damage Insurance with a
combined single limit of not less than $[**] per occurrence and in the aggregate
annually; provided, however, that Actavis can satisfy such insurance
requirements through a self-insurance program. The Merrimack insurance shall
name Actavis as an additional insured, and Merrimack shall have its insurance
carrier or carriers furnish to Actavis certificates that all insurance required
under this Agreement is in force, such certificates to indicate any deductible
and/or self-insured retention and the effective expiration dates of the
policies, and such certificates to stipulate that Actavis shall be given [**]
days written notice of cancellation or non-renewal of the policy.

10.5 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EXCEPT WITH RESPECT TO A BREACH OF ARTICLE 8, A PARTY’S INFRINGEMENT
OF THE OTHER PARTY’S INTELLECTUAL PROPERTY AND/OR PROPRIETARY RIGHTS AND THIRD
PARTY CLAIMS SUBJECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS
ARTICLE 10, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES, INCLUDING FOR LOST PROFITS, OR
LOSS OF OPPORTUNITY OR USE OF ANY KIND SUFFERED BY THE OTHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE.

ARTICLE 11

TERM AND TERMINATION

11.1 Term. This Agreement shall become effective on the Effective Date. Unless
sooner terminated in accordance with this Agreement, the term of this Agreement
shall expire with respect to each Product, ten (10) years after Actavis’ first
sale of the applicable Product in the Territory (the “Initial Term”), and shall
automatically renew for additional two (2) year periods (each a “Renewal Term”)
unless notice not to renew is delivered at least eighteen (18) months prior to
the end of the then current term (the Initial Term and the Renewal Terms
collectively are herein referred to as the “Term”).

11.2 Termination for Breach. Either Party may terminate this Agreement with
written notice to the other Party at any time during the term of this Agreement
if the other Party is in material breach of any term of this Agreement, and has
not cured such breach within [**] days after written notice requesting cure of
the breach, except that in the case of a Supply Deficiency that does not result
from Force Majeure, Merrimack shall have [**] days after written notice to cure
such breach.

11.3 Termination for Insolvency or Bankruptcy. This Agreement may be terminated
prior to the expiration of its Term upon written notice by either Party: (i) in
the event that the other Party hereto shall (1) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of

 

27



--------------------------------------------------------------------------------

its property, (2) make a general assignment for the benefit of its creditors,
(3) commence a voluntary case under the U.S. Bankruptcy Code (or foreign
equivalent), as now or hereafter in effect (the “Bankruptcy Code”), (4) file a
petition seeking to take advantage of any law (the “Bankruptcy Laws”) relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (5) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in any
involuntary case under the Bankruptcy Code, or (6) take any corporate action for
the purpose of effecting any of the foregoing; or (ii) if a proceeding or case
shall be commenced against the other Party hereto in any court of competent
jurisdiction, seeking (1) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (2) the appointment
of a trustee, receiver, custodian, liquidator or the like of the Party or of all
or any substantial part of its assets, or (3) similar relief under any
Bankruptcy Laws, or an order, judgment or decree approving any of the foregoing
shall be entered and continue unstayed for a period of sixty (60) days; or an
order for relief against the other Party hereto shall be entered in an
involuntary case under the Bankruptcy Code.

11.4 Termination for Convenience. Actavis may terminate this Agreement, on
ninety (90) days’ written notice to Merrimack, in the event (i) it reasonably
determines that the further development or sale of the Product has become
technically or commercially non-viable, (ii) any Intellectual Property of any
Third Party is infringed, misappropriated or otherwise violated by the
manufacture, import, use, sale or distribution of the Product, and such rights
are not violated by the sale of other Competing Products, (iii) it reasonably
determines that there is an unacceptable risk from a product liability
perspective, and such risks are not present in other Competing Products, or
(iv) any regulatory authority in the Territory requires the cessation of or a
material change in the Product.

11.5 Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, the Parties shall have the following rights and remedies:

(a) In the event Actavis terminates this Agreement pursuant to Section 11.4 or
Merrimack terminates this Agreement pursuant to Section 11.2 or 11.3, Actavis
shall (i) reimburse Merrimack for all Development Activities conducted after the
Effective Date that were completed or are in progress as of the date of Actavis’
notice of such termination, in accordance with the prorated part of the
Development Activities performed up to the date of Actavis’ notice of
termination, including any FTE Costs and Out-of-Pocket Expenses incurred in the
conduct of such Development Activities, to the extent such amount exceeds the
amount previously paid to Merrimack pursuant to Section 2.2(ii), (ii) at
Merrimack’s request, transfer to Merrimack all regulatory filings,
correspondence, documentation, data and safety databases for Products and all
contracts between Actavis and Third Party fill and finish manufacturers of
Finished Product, and (iii) grant to Merrimack a fully paid-up,
non-royalty-bearing, perpetual, non-exclusive license, with the right to grant
sublicenses, under any patents and other intellectual property owned or
controlled by Actavis and necessary or useful for the development, manufacture,
use, offer for sale, sale or importation of Products in the Territory.

(b) In the event this Agreement expires or terminates for any reason, all of
Actavis’ rights and license in and to the Licensed Technology shall terminate.

 

28



--------------------------------------------------------------------------------

(c) In the event (i) this Agreement expires or terminates due to an election by
Actavis pursuant to Section 11.1 not to renew or Merrimack terminates this
Agreement pursuant to Section 11.2 or 11.3, then the restrictions on Actavis and
its Affiliates in Section 2.6 shall be extended to survive for a period of [**]
years after such expiration or termination or (ii) this Agreement expires or
terminates due to an election by Merrimack pursuant to Section 11.1 not to renew
or Actavis terminates this Agreement pursuant to Section 11.2 or 11.3, then the
restrictions on Merrimack and its Affiliates in Section 2.6 shall be extended to
survive for a period of [**] years after such expiration or termination, but in
either event such restrictions shall not apply to any Additional Products.

(d) Articles 6 and 10 and Sections 4.9, 4.10, 7.4, 8.1, 11.5, 12.4, 12.6, 12.8,
12.9, 12.10 and 12.12 shall survive expiration or termination of this Agreement.
In addition, unless otherwise expressly set forth herein, no expiration or
termination of this Agreement shall have any effect on any other obligation or
representation and warranty under this Agreement arising prior to such
expiration or termination.

ARTICLE 12

MISCELLANEOUS

12.1 Independent Supplier Status. It is expressly agreed and understood that
Merrimack, including its employees and/or subcontractors, is performing services
under this Agreement as an independent supplier for Actavis and neither
Merrimack nor any of its employees or subcontractors is an employee or agent of
Actavis. All liability to the persons actually providing services under this
Agreement or related to the providing of such services, to Merrimack, including
but not limited to payment of wages or other compensation, withholding of taxes
and similar charges related to such wages or other compensation, and worker’s
compensation, shall be the sole responsibility of Merrimack.

12.2 Expenses. Except as otherwise expressly provided herein, each Party to this
Agreement shall pay its own expenses in connection with the negotiation of this
Agreement, the performance of its obligations hereunder, and the consummation of
the transactions contemplated herein.

12.3 Amendment; Modification. No amendment, modification or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

12.4 Waiver. No provision of this Agreement shall be waived by any act,
omission, course of dealing or knowledge of a Party or its agents except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

12.5 Force Majeure. Except as to payments required under this Agreement, if any
default or delay occurs which prevents or materially impairs a Party’s
performance and is due to a cause beyond the Party’s reasonable control, and
provided that the default or delay is not caused by or the fault of such Party
(“Force Majeure”), including but not limited to a shortage of materials, an act
of God, flood, fire, explosion, earthquake, casualty, accident, war, revolution,
civil commotion, blockade or embargo, injunction, law, proclamation, order,

 

29



--------------------------------------------------------------------------------

regulation or governmental demand, the affected Party shall promptly notify the
Party in writing of such cause and shall exercise Commercially Reasonable
Efforts to resume performance under this Agreement as soon as possible. Neither
Party will be liable to the other Party for any loss or damage due to such
cause, and the Term will not be extended thereby. Neither Party may terminate
this Agreement because of such default or delay except upon thirty (30) days’
prior written notice to the other Party if the default or delay has existed for
five (5) months and is continuing at the end of the thirty (30) day notice
period.

12.6 Notices. All notices to be given hereunder shall be in writing, shall be
effective when received, and shall be delivered personally, by facsimile or
other electronic transmission (receipt verified), mailed by registered or
certified mail (return receipt requested), postage prepaid, or sent by express
courier service, to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice, also effective only
upon receipt thereof):

 

Notices to Actavis:    with a copy to: Watson Laboratories, Inc.    Actavis,
Inc. Morris Corporate Center III    Morris Corporate Center III 400 Interpace
Parkway, Bldg. A    400 Interpace Parkway, Bldg. A Parsippany, New Jersey 07054
   Parsippany, New Jersey 07054 Attention: VP Business Development    Attention:
General Counsel Notices to Merrimack:    with a copy to: Merrimack
Pharmaceuticals, Inc.    Merrimack Pharmaceuticals, Inc. One Kendall Square,
Suite B7201    One Kendall Square, Suite B7201 Cambridge, Massachusetts 02139   
Cambridge, Massachusetts 02139

Attention: President, Merrimack
Healthcare Solutions

   Attention: General Counsel   

12.7 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither Party may assign any of its rights,
liabilities or obligations hereunder without the prior written consent of the
other Party and any assignment without such consent shall be void.
Notwithstanding anything to the contrary in this Section, either Party may
assign all or certain of its rights, liabilities and obligations hereunder
without the consent of the other Party to any of its Affiliates or in connection
with a sale of all or substantially all of any Product or the business to which
this Agreement relates; it being understood that Actavis currently intends to
conduct the non-U.S. aspects of this Agreement through its Affiliate, Actavis
Group PTC ehf.

12.8 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against either Party.

12.9 Complete Agreement. This Agreement, together with all Exhibits attached
hereto, contains the complete agreement between the Parties and supersedes any
prior understandings, agreements or representations by or between the Parties,
written or oral, which may have related to the subject matter hereof in any way.

 

30



--------------------------------------------------------------------------------

12.10 Governing Law. The laws (without regard to the conflicts of law
provisions) of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement.

12.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall be
considered one and the same instrument.

12.12 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or unenforceability of the
other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

[Remainder of Page Intentionally Left Blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the dates written below.

 

WATSON LABORATORIES INC.     MERRIMACK PHARMACEUTICALS, INC. By:  

/s/ Sigurdur O. Olafsson

    By:  

/s/ Robert J. Mulroy

Name:  

Sigurdur O. Olafsson

    Name:  

Robert J. Mulroy

Title:  

President, Actavis Pharma

    Title:  

President + CEO

Date:  

Nov. 25, 2013

    Date:  

November 25, 2013

 

32



--------------------------------------------------------------------------------

EXHIBIT A

DEVELOPMENT PLAN / RESPONSIBILITIES MATRIX

Merrimack will be responsible to use commercially reasonable efforts to complete
all activities related to the development of the Bulk Product and certain
activities related to the Finished Product, as identified below or in the
Responsibility Matrix. Merrimack’s responsibilities will include:

[**]

Actavis will be responsible to use commercially reasonable efforts to complete
all activities for the manufacture of the Finished Product and certain
activities related to the development of the Finished Product, as identified
below or in the Responsibility Matrix. Actavis responsibilities, some or all of
which may be performed by a CMO, will include:

[**]

Notwithstanding the foregoing, Actavis may request that Merrimack perform [**].

Merrimack will supply Bulk Product to Actavis for the purpose of ex-U.S.
development, regulatory and commercialization activities. Other than providing
data and support for Actavis’ ex-U.S. activities on a to be agreed upon basis,
Merrimack shall have no other responsibilities outside the United States.
Actavis shall be responsible for any and all clinical development, regulatory,
Finished Product manufacturing and commercial activities outside the United
States, and all related costs.



--------------------------------------------------------------------------------

Responsibilities Matrix

 

Activity

   Actavis    Merrimack [**]    [**]    [**] [**]    [**]    [**] [**]    [**]
   [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]   
[**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]
   [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**]
[**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]   
[**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]
   [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**]    [**]
   [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]   
[**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]
   [**]    [**] [**]    [**]    [**] [**]    [**]    [**]

 

* For “Assist” activities, the Party will bear its own costs (subject, in the
case of Merrimack, to reimbursement as and to the extent set forth in
Section 2.2(ii)).

** If the Parties agree this will be a Delegated Activity, Merrimack will assume
primary responsibility and will charge Actavis the Additional Costs incurred in
performing such activity.

*** Each Party shall have primary responsibility to address deficiencies related
to their earlier activities.

**** With any costs from outside vendors (e.g., Althea) being paid directly by
Actavis or handled as an Additional Cost.

***** Merrimack shall be solely responsible for the clinical study budget for
the agreed upon clinical protocol, provided the total cost is not more than
[**]% of the cost of the current clinical protocol. If the Parties agree to move
ahead with a revised protocol that exceeds such amount, the Parties shall share
the costs above such [**]% amount in the same proportion as they will share Net
Profits (i.e., [**]% Actavis / [**]% Merrimack). The Party incurring such costs
shall invoice the other Party for the other Party’s share of that cost, and the
other Party shall pay such invoices within [**] days after its receipt of that
invoice.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL FTE RATES

Additional Product Program (excluding Section 2.3(e)): $[**]

Regulatory Affairs: $[**]

Quality Assurance: $[**]

Quality Control: $[**]

Manufacturing: $[**]



--------------------------------------------------------------------------------

EXHIBIT C

MILESTONE PAYMENTS

Actavis shall make Milestone Payments to Merrimack in accordance with the
following:

 

•   USD $2,000,000 upon the Parties’ agreement on the U.S. clinical protocol and
clinical program (which, notwithstanding Section 2.2, shall be payable within
[**] days);

[**].



--------------------------------------------------------------------------------

EXHIBIT D

COMMERCIAL SUPPLY PRICE

Assuming a production level of approximately [**] of Bulk Product per year, the
Commercial Supply Price is estimated to be between $[**] and $[**] per gram.

Commercial Supply Price is comprised of:

 

  •   Direct Costs

[**]

 

  •   Allocated Overhead, which shall not include (a) costs and charges related
to or occasioned by unused manufacturing capacity; (b) the manufacture of other
products at such Party’s facilities; (c) amortization of property, plant or
equipment not specifically related to manufacturing of Product; and (d) any
allocation of general corporate overhead

[**]

Facility and QC lab overhead allocated based on number of weeks used for
manufacture of Bulk Product over [**] weeks.



--------------------------------------------------------------------------------

EXHIBIT E

BULK PRODUCT SPECIFICATIONS

 

Test

  

Method Reference

  

Specification*

Quality       [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**]
[**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] Strength      
[**]    [**]    [**] [**]    [**]    [**] Purity       [**]    [**]    [**] [**]
   [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**]
[**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] Identity      
[**]    [**]    [**] [**]    [**]    [**] [**]    [**]    [**] [**]    [**]   
[**]

 

* Or as otherwise agreed by the Parties.



--------------------------------------------------------------------------------

EXHIBIT F

INITIAL PRESS RELEASE

Merrimack and Actavis Announce Nanotechnology Collaboration

Leverages Merrimack’s Nanotechnology Platform and Expertise to Develop Specialty
Pharmaceuticals

CAMBRIDGE, MASS. and DUBLIN—(Globe Newswire)—[Date], 2013—Merrimack
Pharmaceuticals, Inc. (NASDAQ: MACK), a biopharmaceutical company discovering,
developing and preparing to commercialize innovative medicines paired with
companion diagnostics for the treatment of cancer, and Actavis plc, a global,
integrated specialty pharmaceutical company, today announced that the companies
have entered into a collaboration agreement. Under the agreement, Merrimack will
utilize its proprietary nanoliposomal technology platform to develop and
manufacture various pharmaceutical products for Actavis to commercialize around
the world.

“This opportunity further validates Merrimack’s nanoliposomal technology
platform, which we have used to develop MM-398 and MM-302, as well as other
preclinical programs,” stated [Name, Title] at Merrimack. “Under this
collaboration, we are able to advance the development of our commercial
infrastructure and utilize our manufacturing capacity to generate upside revenue
opportunities to help fund our core R&D programs. Actavis is a dynamic company
with significant expertise marketing specialty products around the globe, and we
think they will be a great partner.”

Under the terms of the agreement, Merrimack is eligible to receive up to $15.5
million, including $2.0 million upfront and the remainder in committed near-term
funding and development, regulatory and commercial milestone payments related to
the first product to come out of the collaboration. In addition, Merrimack will
receive a double-digit share of profits on future global sales of any
commercialized products derived from the collaboration. Merrimack will be
responsible for manufacturing bulk product at its Cambridge, Mass. nanoliposomal
manufacturing facility.

“We are pleased to enter this agreement with Merrimack and take advantage of
their expertise in nanoliposomal development and manufacturing capabilities,”
stated Sigurdur O. Olafsson, President of Actavis Pharma. “We are excited to be
working with them and their technology and believe that together we can help
meet the needs of patients around the world.”

About Merrimack

Merrimack is a biopharmaceutical company discovering, developing and preparing
to commercialize innovative medicines paired with companion diagnostics for the
treatment of cancer. Merrimack applies its systems biology-based approach to
biomedical research throughout the research and development process. Merrimack
currently has six oncology therapeutics in clinical development.



--------------------------------------------------------------------------------

About Actavis

Actavis plc (NYSE: ACT) is a global, integrated specialty pharmaceutical company
focused on developing, manufacturing and distributing generic, brand and
biosimilar products. Actavis has global headquarters in Dublin, Ireland and U.S.
administrative headquarters in Parsippany, New Jersey, USA.

Actavis Pharma markets generic, branded generic, legacy brands and
Over-the-Counter (OTC) products in more than 60 countries. Actavis Specialty
Brands is a global branded specialty pharmaceutical business focused principally
in the Urology and Women’s Health therapeutic categories, as well as
Gastroenterology and Dermatology. Actavis Specialty Brands also has a portfolio
of five biosimilar products in development in Women’s Health and Oncology.
Actavis Global Operations has more than 30 manufacturing and distribution
facilities around the world, and includes Anda, Inc., a U.S. pharmaceutical
product distributor.

For press release and other company information, visit Actavis’ Web site at
http://www.actavis.com.

Forward-looking statements

To the extent that statements contained in this press release are not
descriptions of historical facts, they are forward-looking statements reflecting
the current beliefs and expectations of management made pursuant to the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995, as
amended.

Forward-looking statements include any statements about Merrimack’s strategy,
future operations, future financial position and future expectations and plans
and prospects for Merrimack, and any other statements containing the words
“anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,”
“predict,” “project,” “target,” “potential,” “will,” “would,” “could,” “should,”
“continue,” “hope” and similar expressions. In this press release, Merrimack’s
forward-looking statements include statements about the ability to develop and
manufacture products under the collaboration and the receipt of profit share,
milestone and other payments under the agreement. Such forward-looking
statements involve substantial risks and uncertainties that could cause
Merrimack’s clinical development programs, future results, performance or
achievements to differ significantly from those expressed or implied by the
forward-looking statements. Such risks and uncertainties include, among others,
the uncertainties inherent in the initiation of future clinical trials,
availability of data from ongoing clinical trials, expectations for regulatory
approvals, development progress of Merrimack’s companion diagnostics and other
matters that could affect the availability or commercial potential of
Merrimack’s drug candidates or companion diagnostics. Merrimack undertakes no
obligation to update or revise any forward-looking statements. Forward-looking
statements should not be relied upon as representing Merrimack’s views as of any
date subsequent to the date hereof. For a further description of the risks and
uncertainties that could cause actual results to differ from those expressed in
these forward-looking statements, as well as risks relating to Merrimack’s
business in general, see the “Risk Factors” section of Merrimack’s Quarterly
Report on Form 10-Q filed with the Securities and Exchange Commission (SEC) on
November 8, 2013 and other reports Merrimack files with the SEC.

 

2



--------------------------------------------------------------------------------

Statements contained in this press release that refer to non-historical facts
are forward-looking statements that reflect Actavis’ current perspective of
existing information as of the date of this release. It is important to note
that Actavis’ goals and expectations are not predictions of actual performance.
Actual results may differ materially from Actavis’ current expectations
depending upon a number of factors, risks and uncertainties affecting Actavis’
business. These factors include, among others; the difficulty of predicting the
timing and outcome of the pending patent litigation; the difficulty of
predicting the timing or outcome of product development efforts, including FDA
and other regulatory agency approvals and actions, if any; the impact of
competitive products and pricing; the timing and success of product launches;
difficulties or delays in manufacturing; the availability and pricing of third
party sourced products and materials; successful compliance with FDA and other
governmental regulations applicable to Actavis’ and its third party
manufacturers’ facilities, products and/or businesses; changes in the laws and
regulations; and such other risks and uncertainties detailed in Actavis’
periodic public filings with the SEC, including but not limited to Actavis,
Inc.’s Annual Report on Form 10-K for the year ended December 31, 2012 (as
revised pursuant to Actavis, Inc.’s Current Report on Form 8-K dated as of
June 17, 2013, which was filed with the SEC on June 18, 2013) and Quarterly
Reports on Form 10-Q for the periods ended March 31, 2013, June 30, 2013 and
September 30, 2013, and Actavis plc’s Quarterly Report on Form 10-Q for the
period ended September 30, 2013. Except as expressly required by law, Actavis
disclaims any intent or obligation to update these forward-looking statements.
Statements in this press release attributed to Merrimack Pharmaceuticals, Inc.
or its representatives reflect the views of Merrimack Pharmaceuticals, Inc.
alone and should not be considered or construed as statements of Actavis plc.

 

3